PER CURIAM.
We withdraw our previous opinion filed on April 10, 2002 and substitute the following.
After a petition for delinquency was filed against appellant for escaping from a secure detention facility, she appeared in the circuit court for Seminole County and pled guilty without having adequately waived her right to counsel. The court receiving the plea then ordered a disposition report and transferred the case to Martin County because appellant had moved there. Although appellant was represented by counsel in Martin County for the disposition hearing the state concedes that we must reverse because the court in Seminole County did not give her sufficient information so that her waiver would be intelligent and voluntary. State v. T.G., 800 So.2d 204 (Fla.2001). Reversed.
GUNTHER, KLEIN and STEVENSON, JJ., concur.